department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-7379-98 uilc internal_revenue_service national_office field_service_advice memorandum for attn from deborah a butler assistant chief_counsel cc dom fs subject sale or license of a patent this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend sub parent_corporation entity b entity c country b government country b country d geographic area v geographic area x patent date b date c date e date f year b year c year d period b amount c amount d amount e agreement b agreement c agreement d agreement e clause b clause c clause f b c service provider issues whether there was a sale or license of intangible_property acquired by sub in year b from its parent_corporation hereinafter parent_corporation conclusions based upon the facts as we know them to be we conclude that there was a license of the patent because parent_corporation did not transfer substantially_all of its rights in the patent to sub facts the patent at issue in this case was initially developed by the entity b and the country b government agreement b- on date b entity b and the country b government executed agreement b with entity c where at clause b entity b and the country b government hereby grant to entity c the exclusive right and authority and license to the know-how and licensed patents to manufacture patent in country b and subject_to clause c outside country b and to use and sell patent in all countries of the world clause c of agreement b states that entity c shall not have the right to manufacture the patent outside country b without prior written consent of the country b government agreement b provided that subsequent developments made by entity b or the country b government would be included within the scope of the license in consideration for the license entity c agreed to pay royalties to entity b and the country b government equal to c of the royalty base roughly net sales_price to unrelated third-parties for the amount c units sold and thereafter b on each unit sold agreement c- on date c agreement c was executed by entity b the country b government_entity c and parent_corporation this agreement substituted parent_corporation for entity c as licensee under agreement b agreement d- on date e agreement d was executed by parent_corporation entity b the country b government and parent corporation’s subsidiary sub wherein certain rights were assigned by parent_corporation to sub agreement d was effective as of date f clause f of agreement d states that the rights in agreement b as well as additional rights to the patent intellectual_property owned by parent_corporation as of the date of the assignment were transferred to sub to the extent that these rights relate to the use and sale of the patent in geographic area x and for the purposes of such use and sale in geographic area x the right to manufacture the patent in country b and subject_to the country b government’s consent in geographic area x agreement d did not assign to sub property rights relating to future developments in consideration for the assignment of rights sub agreed to pay the fair_market_value of the rights as calculated by service provider amount d sub borrowed amount d from parent_corporation and repaid the loan by year c sub amortized amount d over period b based on the remaining life of the assigned patents reducing gross_income by amount e in each year agreement e- due to parent corporation’s inability to obtain approval from entity b and the country b government to manufacture the patent outside of country b agreement e was executed by the same parties on the same day with the same effective date in agreement e parent_corporation acknowledged sub 1’s ownership of the patent rights as they relate to the use and sale of the patent in geographic area x and for the purposes of such use and sale the right to manufacture the patent in country b and subject_to country b’s previous consent in writing pursuant to clause c of agreement b in geographic area x agreement e granted parent_corporation the right to manufacture the patent in country b for use and sale by sub in geographic area x parent_corporation did not pay any consideration for the right to manufacture the patent in country b for use and sale in geographic area x most of the product development was performed by parent_corporation a small portion of research_and_development is conducted and paid for by sub parent_corporation did not receive payments from its subsidiaries for the r d expenses_incurred most patents registered since year b including those for the united_states and other countries are registered in parent corporation's name only one patent developed since year b is registered in sub 1's name all manufacturing operations are performed by parent_corporation in country b the patent is then distributed world-wide through parent_corporation subsidiaries located in the united_states geographic area v and country d law and analysis whether all substantial rights to the patent are considered on a geographic united_states or worldwide basis the conclusion is the same the right conferred by a patent is with respect to excluding others from making using and selling an invention throughout the united_states see united_states_code section a transfer of a patent that fails to confer a right with respect to excluding others from either manufacturing using or selling a patent within the united_states results in a license versus a sale of a patent where a transferor in this case parent_corporation does not transfer to sub a corporation controlled by parent_corporation all of the substantial rights to a patent within the united_states the transfer of the rights to the patent cannot be a sale whether all of the substantial rights to a patent have been transferred is a question of facts and circumstances the measure of ascertaining what has or has not been transferred is to examine what rights have been retained by the grantor see norgren co v 268_fsupp_816 d colo according to agreement e executed between parent_corporation and sub with respect to sub 1’s use and sale in geographic area x parent_corporation received the right to manufacture the patent in country b as agreement d and agreement e were executed on the same day and were contrived by related parties the transactions had the effect of the country b government granting permission to parent_corporation to manufacture the patent with regard to the use and sale of the patent in geographic area x and then parent_corporation transferring to sub the right to use and sell the patent in geographic area x but parent_corporation retained the rights for manufacturing the patent with respect to geographic area x parent_corporation retained manufacturing rights to the patent and therefore did not transfer all of the substantial rights see buckley v commissioner ustc d c wash also we point out that at no time did the country b government and entity b permit manufacture of the patent outside of country b sub never was positioned to receive the right to manufacture the patent in the united_states much less anywhere else other than country b because no such right was granted by the terms in any of the agreements substantial rights were not transferred to sub as the right to manufacture was not granted on a worldwide basis as such failure to convey the right to manufacture use and sell the patent on a worldwide basis resulted in a license and not a sale failure to transfer all of the substantial rights with respect to the patent results in foreign withholding taxes see 337_us_369 1we also note that the terms in agreement d did not include intellectual_property subsequent development language similar to that included in agreement b retaining rights to future development is a substantial right withheld with respect to this product see norgren pincite 2we note that sec_1235 does not apply to the case before us sec_1235 and the regulations promulgated thereunder were the result of an effort by congress in the internal_revenue_code of to provide for capital_gains treatment as opposed to ordinary_income treatment with respect to sales or exchanges of patents by individual inventors congress believed capital_gains treatment would encourage individual inventors to create patents sec_1235 allows capital_gains treatment where they might otherwise be disallowed under the internal_revenue_code sec_1235 and the regulations promulgated thereunder provide that this a british author was paid lump sum amounts by u s publishers for the serial rights to his various works the issue was whether those amounts were rentals or royalties for_the_use_of or for the privilege of using such copyrights and other like property in the united_states so as to be includible in the author’s u s income the author argued that such amounts were proceeds from the sale of his works and therefore not includible the supreme court found that the payments were for the privilege of using wodehouse’s copyrighted material in the united_states and therefore were royalties includible in his u s gross_income case development hazards and other considerations special provision is available only to individuals not corporations or related_persons as defined in sec_267 sec_1235 and the regulations promulgated thereunder are inapplicable with respect to this transaction because the transferor parent_corporation is both a related_person with respect to sub and a corporation please call us at if you have any further questions deborah a butler assistant chief_counsel by arturo estrada acting branch chief cc dom fs corp attachment seven page powerpoint diagram of the facts slide before date b country b government_entity b developed patent entity c parent_corporation sub slide date b country b government_entity b patent entity c parent_corporation license sub slide after date b country b government_entity b patent entity c patent license parent_corporation sub slide date c- agreement c country b government_entity b patent license parent_corporation license patent sub entity c patent slide date e- agreement d country b government_entity b entity c patent patent license parent_corporation license patent sub license- in geographic area x only use and sale- as well as manufacture in country b for use and sale in geographic area x only patent slide date e- agreement e same day as the agreement d country b government_entity b license- in geographic area x only retains manufact rights patent patent license parent_corporation license patent sub entity c patent slide date e- agreement d and agreement e country b government_entity b license- in geographic area x only retains use and sale patent license- in geographic area x only retains manufact right sec_1 patent patent license parent_corporation license patent sub entity c patent license- in geographic area x only retains use and sale patent patent 1parent corporation retained other rights in addition to the right to manufacture in country b for use and sale in geographic area x
